DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 5, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS received on July 9, 2020 is proper and is being considered by the Examiner.
Status of Claims
	Claims 1-19 are pending.
	Claim 19 remains withdrawn from further consideration as being drawn to a non-elected invention with traverse.  Applicants timely traversed the requirement on June 7, 2019.
Claim Rejections - 35 USC § 112
The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, made in the Office Action mailed on October 6, 2020 is withdrawn in view of the Amendment received on January 5, 2021.
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kayyem et al. (US 2014/0194305 A1, published July 2014,priority March 2013) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 11-17 under 35 U.S.C. 103 as being unpatentable over Kayyem et al. (US 2014/0194305 A1, published July 2014,priority March 2013) in view of Cox et al. (WO 2004/011148 A2, published February 2004) and Webster et al. (US 2005/0180891, published August 18, 2005), made in the Office Action mailed on October 6, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 5, 2021 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:

a substrate having form therein a plurality of mutually spaced open reservoirs and fluidic channels (see Figure 20, open reservoirs for wash buffer, elution buffer, lysis buffer, binding buffer, etc. and channels connecting various reaction modules, Figure 21 and Figure 35 with fluid passages);
a deformable membrane attached to the substrate to cover the open reservoirs and fluidic channels (“the cartridge further comprises a liquid reagent module (LRM) comprising a plurality of blisters”, section [0007]; “one embodiment that finds use in a variety of systems and assays relies on the use of deformable fluid vessels”, section [0188]);
a rigid covering disposed over the deformable membrane, the rigid covering being configured to allow respective actuators external to the diagnostic test assembly to displace corresponding portions of the deformable membrane (see Figure 20 where the device has a top surface, “the cartridge of the invention include an external housing, which is essentially a protective shell or casing to completely or partially enclose the PCB, top plate, and LRM assembly …”, section [0228]; “external housing can completely encase the other three components or can provide physical access to parts of the LRM, 
wherein at least some of the portions of the deformable membrane act as pumping portions, each pumping portions being disposed over a corresponding one of the reservoirs and being configured so that when it is displaced by a corresponding actuator, it is displaced into the corresponding reservoir to pump fluid from the corresponding reservoir through at least one corresponding one of the fluidic channels (“one cam body 56 and associated platen 64 and cam follower 68 are associated with each deformable vessel (e.g., blister 36) of the liquid reagent module 40”, section [0192]; “platen 64 is lowered by the downwardly pivoting cam body 56 and pivots relative to the cam body 56 about the second pivot 60 and thereby compress the blister 36”, section [0195]); and
wherein the artisans explicitly suggest the use of one or more valves to control the flow of reagents and/or samples (“[i]n some optional embodiments, some of the ports and/or channel comprises one or more valve(s) to control the flow of reagents and/or samples”, section [0182]).

The rigid covering comprises multiple access ports associated with their respective deformable regions, through which said actuators can access (see section [0192]).
The device comprises a reservoir of sample input configured to receive a sample (see sample entry port found on Figure 20).
The reservoirs are for sample preparation such as cell lysis buffer (see Figure 20, “Lysis Buffer”; reservoir for nucleic acid amplification, Figure 21, “Amplification Zone”).
The reservoirs are taught as being stored in either as dried reagents or as confined liquids (section [0086]).
The test reservoirs are sealed sachet of liquid which is disrupted (“blisters can be either sealed at a specific location … such that the seal can be broken”, section [0174]).
The actuator engages the reagent reservoir and disrupts the reagent therein for reaction to commence and the sample entry port is sealed (“a cover will generally protect the cartridge against accidental damage to the blisters during transportation and handling, yet it is not sufficiently resilient to impede efficient reagent dispensing by the blister actuation mechanism as described herein … housing generally 
The top plate components contain one or more vent(s) to reduce air bubbles, which are particularly undesirable in the detection zone (section [0183]).
With regard to claim 11, the artisans teach a device that accepts the above-discussed cartridge with a user interface, also configured to perform analysis (section [0233] and [0234]).
With regard to claim 12, the actuator is configured to be used multiple times (“Alternatively, some blisters are actuated repeatedly for dispensing of the suitable liquid reagent to different pads on the substrate; for example when the sample droplet is not used to suspend the dried reagents pads prior to merging the reagent droplet with the sample droplet”, section [0176]; “some embodiments, blisters can dispense liquid reagents into other blisters, as one method of mixing reagents”, section [0177]).
With regard to claim 13, the apparatus comprises a heater block (section [0158]).
With regard to claims 14 and 15, the apparatus at least one identifier that identifies a corresponding diagnostic test to be applied and determines the actuation and thermal processing for that identified test:
“bays each include a processor with memory with at least one program stored in the memory and executable by the processor comprising instructions for steps of the assay including, but not limited to, blister package actuators, heating programs, electrowetting transport steps, mixing steps, magnetic bead capture steps, washing steps, detection steps, reporting steps, exporting data steps, etc.” (section [0236])
“When optional EPROM, EEPROM, or RFID tag is contained within the cartridge, for example on the bottom substrate, which encodes the identification of the assay, the bays can optionally include an EPROM, EEPROM, or RFID reader, such that the instrument reads the tag and loads the appropriate assay protocol for that particular assay … This may also be accomplished using a barcode reader and barcode on the cartridge itself” (sections [0237] and [0238])

With regard to claims 16 and 17, Kayyem et al. disclose that, “[d]etection proceeds via detection of the ETM label as an indication of the presence, absence or amount of the target sequence” (section [0275]) and that the processor of the apparatus, “executes a number of operational steps to initiate and complete the appropriate assay and generate a patent report” (section [0290]).
While Kayyem et al. explicitly suggest the use of valves for control flow of reagents and/or samples, the artisans do not explicitly disclose that the deformable membrane acts as a valve under force by an actuator.
Cox et al. disclose a microfluidic device wherein an external actuator is employed for closing and opening a valve positioned between areas of device:
“a microfluidic device having deformable portions” (section [00015])
“one of more deformable portions or features … for example, can be opened or closed at once, or sequentially, by using a stack of deforming blades 30 …” (section [00023])
“The actuators shown in Figure 3 is also referred herein as a rolling deforming apparatus …” (section [0024]) …
	

“a system comprising a plastic fluidic device having at least one reaction chamber connected to pumping structures through capillary channels and external linear actuators.  The device comprises two plastic substrates, an upper substrate and a lower substrate containing capillary channel(s), reaction chamber(s), and pump/valve chamber(s) – and a flexible intermediate interlayer between the upper and lower substrate that provides a sealing interface for the fluidic structures as well as valve and pump diaphragms” (section [0011])
	
Webster et al., like Kayyem et al., teach that the device comprises holes in the outer plastic substrate which allow access by the exterior actuator to deform the deformable interlayer for providing pumping action to fluids within the device:
“hole is also constructed in the lower substrate corresponding to the pump chamber.  A linear actuator, external to the plastic fluidic device, can then be placed in the hole to bend the pump interlayer diaphragm and therefore provide pumping action to fluids within the device” (section [0011])

	Webster et al., finally evidence the well-known means of utilizing fluorescent labels and an associated imager for detection purposes:
“DNA hybridization results can be read by spectroscopic means such as fluorescence imaging (section [0053])

“The resulting luminescence is record using a cooled CCD camera and quantified” (section [0075])

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kayyem et al. with the teachings of Cox et al. and Webster et al,. thereby arriving at the invention as claimed for the following reasons.
The art of using a microfluidic device for on-field detection has been well-established in the art for its advantages in providing an on-field use with fast results, no longer requiring the traditional, elaborate certified laboratories and technicians, as well as eliminating the transit time required of a sample to travel from a testing site to the lab where the assays are performed.
Kayyem et al.’s teachings provide a microfluidic device for such a purpose, wherein the reagents and fluid are manipulated within the cartridge when inserted into an apparatus configured to work with said cartridge.  The apparatus comprises actuators which are motorized so as to depress the reagents containing modules of the cartridge through the openings found on the cartridge’s surface, thereby delivering the required reagents and fluids.  The artisans, explicitly teach that valves can be located along the channels of their cartridge, although not specifying that the actuator can be employed for such a purpose.  
However, Cox et al. teach that an exterior actuator can be employed for manipulating the fluid flow found within a microfluidic device, wherein the actuator is employed as a valve system.  In addition, the actuator disclosed by Cox et al. is similar to that of Kayyem et al.’s actuator in that the mechanism translates along a parallel 
Therefore, one of ordinary skill in the art would have been motivated to employ the teachings of Cox’s so as to utilize the actuators already disclosed by Kayyem et al., and use them as valve application mechanism.  Doing so would not have conflicted with the actuator design of Kayyem et al. in that the actuators of Kayyem et al. were already designed to move along an axis parallel to the surface of the cartridge and an axis transverse (i.e., direction normal to the surface) so as to provide a “depression” movement, allowing for the actuators to act as a valve along the channels.
Lastly, with regard to the use of fluorescent labels and an optical imager, such would have been an obvious means of detecting a molecular diagnostic assay.  While Kayyem et al. have chosen to focus on the electron transfer moiety, the use of fluorescence detection would have also provided a similar result, wherein the substitution of such a detection means would have been well-within the purview of an ordinarily skilled artisans.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants’ arguments presented in the Amendment received on January 5, 2021 pertain to the diagnostic test assembly as claimed in claims 1-9, which are not the feature of the diagnostic test device which does not actively require the diagnostic test assembly, but rather comprises a housing that receives a microfluidic device, with controllers, and a plurality of actuators which can depress various regions.
	As discussed above, a diagnostic test assembly arrived by the combination of Kayyem et al., Cox et al. and Webster et al. would certainly be capable of comprising a housing (Kayyem alludes at section [0229] and explicitly teaches at section [0233]-[0237], for example), which comprises a plurality of external actuators which can depress at certain location, which is all that is actually required by the diagnostic test apparatus.
	Therefore, Applicants’ arguments are not commensurate toward the instantly rejected claims and thus found persuasive.

The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Kayyem et al. (US 2014/0194305 A1, published July 2014,priority March 2013) in view of Cox et al. (WO 2004/011148 A2, published February 2004) and Webster et al. (US 2005/0180891, published August 18, 2005), as applied to claims 1-9 and 11-17 above, and further in view of Cone et al. (PCR Methods and Applications, 1993, vol. 3, S15-17) made in the Office Action mailed on October 6, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 5, 2021 are not found persuasive as the present claim is also directed to a diagnostic test apparatus which does not actively require the diagnostic test assembly and its features argued by Applicants.  Therefore, the rejection is maintained for the reasons of record.The Rejection:
Kayyem et al., Cox et al. and Webster et al. do not explicitly disclose that the system comprises at least one UV emission source for reducing contamination (claim 18).
Cone et al. disclose a well-known means of utilizing UV irradiation to reduce potential cross-contamination:
“Meticulous technique remains the most important ways to prevent contamination.  However, UV irradiation can provide an additional margin of safety for keeping the PCR set up laboratory contamination free” (page S15).

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kayyem et al., Cox et al. and Webster et al. with the teachings of Cone et al., thereby arriving at the claimed invention because by doing so, said one of ordinary skill in the art would have been able to reduce the potential contamination arising from the previous cartridges analyzed in the apparatus by irradiating the finished cartridges and the apparatus with UV.
Conclusion
	Claims 1-10 are free of prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 7, 2021
/YJK/